DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Receipt is acknowledged of Amendments, Remarks, Terminal Disclaimer and an IDS filed on 01/19/2021. Claim 2 has been amended and no claims have been added or cancelled.  Accordingly, claims 2-11 and 13-16 remain pending and under examination on the merit. 
Terminal Disclaimer
The terminal disclaimer filed on 01/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of listed patents has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed over the teaching of prior art of record. The claims have been amended to include the provisos that the composition contains no polymeric agent, pharmaceutical or cosmetic active agents. The claimed essentially waterless foam composition comprise a liquid oil, at least two surface-active agents, a solid wax or oils and a silicone and no sorbitan fatty acid esters.  
The prior art references teach foam compositions that comprise an active agent and/or a polymeric agent or no solid wax.  Tamarkin et al disclose the presence of a polymeric agent and the disadvantage of a solid wax.  
Accordingly, claims 2-11 and 13-16 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
                                                                                    /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616